Citation Nr: 1420541	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  08-18 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disability. 

2.  Entitlement to service connection for a neck disability. 

3.  Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to December 1979.  A VA administrative decision in November 1980 determined that the Veteran is entitled to VA benefits based on his period of service from June 27, 1975 to June 26, 1978, but that the period of active duty from June 27, 1978 through December 28, 1979 was under dishonorable conditions, and hence, compensation may not be paid for any disability based on the dishonorable period of service. 

This matter comes to the Board of Veterans' Appeals (Board) from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Veteran testified at a hearing before a Veterans Law Judge (VLJ) of the Board in February 2011.  

In April 2011 the Board remanded the issues on appeal for further development of the evidence.

The VLJ who conducted the February 2011 hearing is no longer employed by the Board.  In early March 2014, the Board sent the Veteran a letter notifying him that the VLJ who conducted the February 2011 hearing was no longer employed by the Board and advising him that he could request another hearing if he wished.  The Veteran was instructed to respond within 30 days, and he was told that if he did not respond within 30 days, the Board would assume that he did not desire another hearing.  As of May 2014, the Veteran did not respond, and the Board will proceed with a decision at this time.


FINDINGS OF FACT

1.  A low back disability was not incurred in service or for many years thereafter, and it is not shown to be related to any incident in service.

2.  A cervical spine disability was not incurred in service or for many years thereafter, and it is not shown to be related to any incident in service.

3.  A left shoulder disability is not shown.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or a result of service, and service connection for a low back disability may not be presumed based on the one year presumption for a chronic disease.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

2.  A cervical spine disability was not incurred in or a result of service, and service connection for a cervical spine disability may not be presumed based on the one year presumption for a chronic disease.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

3.  A left shoulder disability was not incurred in or a result of service.  38 U.S.C.A. §§ 1101, 1131, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), in this case the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in March 2006 that fully addressed all three notice elements as well as the type of information mandated by the Court in Dingess.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the service treatment records, private medical records, the Veteran's hearing testimony and other written statements, and a June 2011 VA medical examination report.  When VA undertakes to provide a medical examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  The June 2011 VA examination was adequate at the examiner based her findings upon the evidence of record, a history provided by the Veteran, and a thorough physical examination along with radiologic studies.  

The Veteran was also provided with a hearing before the Board in February 2011.  In Bryant v. Shinseki, the Court held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation.  23 Vet. App. 488 (2010).  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the Board personal hearing, the VLJ fully explained the issues on appeal.  The Veteran was assisted at the hearing by an accredited representative from the American Legion.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Standard of Review 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Law and regulations 

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service in the line of duty.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required to support the claim.  38 C.F.R. § 3.303(b).  The foregoing provision applies only to the chronic diseases enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  These chronic diseases such as arthritis may also be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 10-percent disabling) within the first year after service, although his presumption also is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

That said, service connection may be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

A claim of service connection must be accompanied by medical evidence establishing that the claimant currently has the claimed disability.  Absent proof of a present disability, there can be no valid claim.  See, e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 U.S.C. § 1110 requires current symptomatology at the time the claim is filed in order for a veteran to be entitled to compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (38 U.S.C. § 1131 requires the existence of a present disability for VA compensation purposes); Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992) (noting that service connection presupposes a current diagnosis of the claimed disability).

Discussion

As noted above, a VA administrative decision in November 1980 determined that the Veteran is entitled to VA benefits based on his period of service from June 27, 1975 to June 26, 1978 but that the period of active duty from June 27, 1978 through December 28, 1979 was under dishonorable conditions, and, hence, compensation may not be paid for any disability arising during that period.  However, VA is not precluded from considering evidence from the period of active duty from June 27, 1978 through December 28, 1979 for the purpose of determining whether this evidence demonstrates continuity of symptomatology.

Low back 

Service treatment records dated in April 1976 reflect that the Veteran complained of low back pain after lifting weights at the gym.  Lumbar sprain was assessed.

In June 1977, the Veteran sought treatment when his back gave way.  A lumbosacral spine X-ray study was negative and lumbosacral spasm was diagnosed.  

In January 1979, the Veteran complained of low back pain and indicated that he sustained a back injury a year earlier while pulling a heavy object.  He indicated that low back pain had recurred numerous times since then.  Low back strain was diagnosed.  

In July 1979, the Veteran again reported back pain and indicated back trouble before.  No back-related diagnosis was rendered.

On July and August 1979 reports of medical history, the Veteran reported recurrent back trouble.  

On August 1979 medical examination, all bodily systems were found to be normal.  

In September 1999, a private physician diagnosed intermittent back pain.

At the February 2011 hearing, the Veteran testified that he sustained a low back injury in service when lifting a tent that slipped out of his arms pulling forward and causing his back to "snap."  This incident happened before 1978 according to the Veteran.  The Veteran indicated that he had no physical problems after leaving service until 1984 when he began working at a physically demanding job.

On VA examination in June 2011, the Veteran indicated that low back pain had its onset in 1977.  He recounted that he sustained a low back injury while pulling a tent with several other people.  He further related that over the years, he had several episodes of low back pain.  He denied seeking treatment for the low back in several years.  According to the Veteran, the course of low back symptoms since onset was intermittent.  There was low back limitation of motion, fatigue, stiffness, and other symptoms.  An X-ray study of the lumbosacral spine showed degenerative changes at L4-5 and degenerative disc disease at L4-5.  The diagnosis was of degenerative disc disease and degenerative changes.  The examiner opined that the Veteran's current degenerative disc disease and degenerative changes of the lumbar spine were not caused by or a result of service.  The examiner explained that the Veteran was seen for episodic acute low back pain in service but that the spine was assessed an normal before separation in 1979.  As well, the examiner stated that X-ray studies of the spine in service were normal and did not reveal any early degenerative changes or any significant injury to the lumbar spine or, indeed, chronic changes.  Further, according to the examiner, there were no post-service medical records to support a conclusion that the Veteran had a significant chronic lumbar spine condition attributable to service.  

The Veteran is competent to provide evidence regarding symptoms that are readily apparent to him.  See, e.g., Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  Thus, the Veteran is competent to provide evidence regarding low back symptoms in service and thereafter.  As well, the Veteran is competent to provide evidence regarding what happened to him in service.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  See also Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  Here, the Board finds no reason to question the Veteran's credibility, and the Board credits his hearing testimony and other assertions in the record regarding the lumbosacral spine.  See Jefferson v. Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001) (recognizing the Board's inherent fact-finding ability).  

The origins of degenerative disc disease and arthritic disabilities are complex medical matters that are beyond the ken of lay knowledge.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  Because the Veteran is not shown to possess any relevant medical expertise, the Board cannot credit his assertions regarding the etiology of his presently diagnosed low back disability.  Id.

There is only one competent and credible medical opinion of record regarding the origins of the current lumbosacral spine disability, namely that of the June 2011 VA examiner.  The June 2011 examiner opined that a current low back disability is not related to service or any incident therein and provided a full rational for that conclusion.  Coupled with that opinion, the Board finds no continuity of symptomatology from service to the present owing to normal X-ray studies in service and no objective findings regarding the low back until decades after service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  Because the only competent and credible medical evidence weights against the claim, the benefit of the doubt rule does not apply, and the claim of entitlement to service connection for a low back disability is denied both on a direct basis and presumptively based upon incurrence in the first post-service year.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102; 3.303; 3.307, 3.309(a); Alemany, supra.

Cervical spine 

In March 1979, the Veteran complained of neck pain that had persisted on and off for three weeks.  No diagnosis regarding the neck was rendered  

On August 1979 medical examination, all bodily systems were found to be normal.  

In November 1993, the Veteran was bowing in a "bad man contest."  He was struck and the fight was stopped.  He got out of the ring and was later found unresponsive.  Subsequently, he complained of a headache and neck pain.  A syncopal episode was assessed.  A November 1993 computed tomography (CT) scan of the cervical spine revealed normal vertebral alignment and preservation of the intervertebral disc spaces.  No evidence of fracture or dislocation was seen.  

In September 1999, the Veteran presented with complaints of intermittent neck pain for about two years.  He did not recall an injury or precipitating event.  Neck pain was diagnosed.

Again in September 1999, the Veteran sought treatment for neck problems.  Based on examination of the Veteran and radiologic findings, the diagnosis was of C5-6 degenerative joint disease with left sided radiculopathy.  

A September 1999 magnetic resonance imaging (MRI) of the cervical spine revealed degenerative disc disease at C4-5 and C5-6.  There was bilateral neural foraminal narrowing as a result of disc bulging and spurring.  No spinal stenosis or disc herniation was seen.  

In December 1999, the Veteran again sought treatment for stiffness in the neck beginning the previous weekend.  However, on examination, there was no neck stiffness.  

At the April 2011 hearing, the Veteran's representative indicated that the cervical spine disability could be one of the nerves due to the left arm pain in service.  The Veteran testified that the neck injury took place at the same time that the back injury did, but he did not complain about the neck, as the back symptoms were much worse.  However, weeks later, he stated, he began to experience a stiff neck.  The Veteran indicated that he had no physical problems after leaving service until 1984 when he began working at a physically demanding job.

On VA examination in June 2011, the Veteran indicated that neck pain had its onset in 1977.  He stated that he might have slept the "wrong way" for a few weeks after sustaining a low back injury.  According to the Veteran, he did not seek treatment for the neck until 1999 when he went to the emergency room due to neck pain.  At times, cervical spine pain radiated into the left arm.  According to the Veteran, since onset, neck pain had become progressively worse.  There was some evidence of pain with motion but no evidence of spasm.  An X-ray study of the cervical spine showed degenerative changes and degenerative disc disease as well as loss of spine height, loss of normal curvature, and foramen narrowing on the right.  The diagnosis was left cervical spine degenerative disc disease and degenerative changes.  The examiner opined that the Veteran's cervical spine degenerative disc disease and degenerative changes were not caused by or a result of service because the Veteran was never seen for neck or cervical complaints in service and because the service treatment records indicated no cervical spine injury.  The examiner emphasized that there was no evidence of a cervical spine injury until the post-service 1993 boxing injury.  Even then, an emergency room X-ray study revealed a normal cervical spine.  It was not until 1999, when there was radiologic evidence of a cervical spine disability.  The examiner emphasized that the Veteran's degenerative disc disease and degenerative changes of the cervical spine did not manifest until after the 1993 injury.  

The Veteran is competent to provide evidence regarding symptoms that are readily apparent to him.  See, e.g., Charles, 16 Vet. App. at 374 (finding veteran competent to testify to symptomatology capable of lay observation); Layno, 6 Vet. App. at 469 (noting competent lay evidence requires facts perceived through the use of the five senses).  Thus, the Veteran is competent to provide evidence regarding cervical spine symptoms in service and thereafter.  As well, the Veteran is competent to provide evidence regarding what happened to him in service.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker, 10 Vet. App. at 74 (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  See also Cartwright, supra (although interest may affect the credibility of testimony, it does not affect competency to testify).  Here, the Board finds no reason to question the Veteran's credibility, and the Board credits his hearing testimony and other assertions in the record regarding the cervical spine.  See Jefferson v. Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001) (recognizing the Board's inherent fact-finding ability).  

The origins of degenerative disc disease and arthritic disabilities are complex medical matters that are beyond the ken of lay knowledge.  Jandreau, 492 F.3d at 1377 n.4 ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  Because the Veteran is not shown to possess any relevant medical expertise, the Board cannot credit his assertions regarding the etiology of his presently diagnosed cervical spine disability.  Id.

There is only one competent and credible medical opinion of record regarding the origins of the current cervical spine disability, namely that of the June 2011 VA examiner.  The June 2011 examiner opined that a current cervical spine disability is not related to service or any incident therein and provided a full rational for that conclusion.  Indeed, the examiner suggested that the current diagnoses are due to a post-service 1993 neck injury sustained in a boxing match.  Coupled with the June 2011 VA examiner's opinion, the Board finds no continuity of symptomatology from service to the present owing to the lack of objective evidence of a cervical spine disability until 1999, decades after service.  See Maxson, 230 F.3d at 1333 (holding that a lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  Because the only competent and credible medical evidence weights against the claim, the benefit of the doubt rule does not apply, and the claim of entitlement to service connection for a cervical spine disability is denied both on a direct basis and presumptively based upon incurrence in the first post-service year.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102; 3.303; 3.307, 3.309(a); Alemany, supra.

Left shoulder 

In April 1976, the Veteran complained of left sided chest pain with left arm pain.

In January 1977, the Veteran complained of chest pain and left arm pain with numbness.  

On July 1979 report of medical history, the Veteran indicated that he did not know whether he had a painful or "trick" shoulder or elbow.  

On August 1979 report of medical history, the Veteran denied a painful or "trick" shoulder or elbow.

On August 1979 medical examination, all bodily systems were found to be normal.  

At the April 2011 hearing, the Veteran indicated that the first shoulder incident was in 1984 while working.  He stated that he was told it was bursitis.  The Veteran, however, felt that the left shoulder disability was related to the alleged cervical spine disability, as left shoulder pain was radiating from the neck.  The Veteran indicated that he had no physical problems after leaving service until 1984 when he began working at a physically demanding job.  

On June 2011 VA examination, the Veteran indicated that he did not have a left shoulder problem and that his left shoulder was "fine."  He thought his shoulder pain resulted from neck problems.  He did not have left shoulder pain independent of neck pain.  The Veteran also stated that he thought he sustained a left shoulder dislocation in 1984 while employed at a drum factory; the position required constant reaching into drums.  On objective examination, there was no left shoulder deformity, giving way, or instability or other adverse symptoms to include those of arthritis.  The examiner observed no left shoulder abnormality; according to the examiner, the Veteran's arms had very defined muscles, and the Veteran appeared athletic.  A left shoulder X-ray study yielded normal results.  The examiner did not provide a medical opinion regarding the left shoulder, as the left shoulder examination was normal and without pathology.

As outlined above, a prerequisite to the granting of service connection is the presence of a current disability.  Davidson, supra; see also Degmetich, supra; Brammer, 3 Vet. App. at 225 (noting that service connection presupposes a current diagnosis of the claimed disability).  Because the Veteran has denied a current left shoulder disability and because there is no evidence of record of the Veteran having ever had a left shoulder disability, service connection for a left shoulder disability is denied.  Id.; 38 C.F.R. § 3.303.  Because there is no competent and credible evidence in favor of the claim, the benefit of the doubt rule is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Alemany, supra.  


ORDER

Service connection for a low back disability is denied.

Service connection for a cervical spine disability is denied.

Service connection for a left shoulder disability is denied.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


